

 
 

--------------------------------------------------------------------------------

 
Exhibit 10.1

TEXAS GAS TRANSMISSION, LLC
 
$250,000,000
 
5.50% Senior Notes due 2013
 
Purchase Agreement
 
March 24, 2008
 
Credit Suisse Securities (USA) LLC
J.P. Morgan Securities Inc.
Wachovia Capital Markets, LLC
As Representatives of the Initial Purchasers
c/o J.P. Morgan Securities Inc.
270 Park Avenue
New York, New York 10017
 
Ladies and Gentlemen:
 
Texas Gas Transmission, LLC, a limited liability company organized under the
laws of Delaware (the “Company”), , proposes to issue and sell to the several
parties named in Schedule I hereto (the “Initial Purchasers”), for whom you (the
“Representatives”) are acting as representatives, $250,000,000 principal amount
of the Company’s 5.50% Senior Notes due 2013 (the “Securities”).  The Securities
are to be issued under an indenture (the “Indenture”), to be dated as of the
Closing Date, between the Company and The Bank of New York Trust Company, N.A.,
as trustee (the “Trustee”).  To the extent there are no additional parties
listed on Schedule I other than you, the term Representatives as used herein
shall mean you as the Initial Purchasers, and the terms Representatives and
Initial Purchasers shall mean either the singular or plural as the context
requires.  The use of the neuter in this Agreement shall include the feminine
and masculine wherever appropriate.  Certain terms used herein are defined in
Section 21 hereof.
 
The sale of the Securities to the Initial Purchasers will be made without
registration of the Securities under the Act in reliance upon exemptions from
the registration requirements of the Act.
 
In connection with the sale of the Securities, the Company has prepared a
preliminary offering memorandum, dated March 24, 2008 (as amended or
supplemented at the date thereof, including any and all exhibits thereto, the
“Preliminary Memorandum”), and a final offering memorandum, dated March 24, 2008
(as amended or supplemented at the Execution Time, including any and all
exhibits thereto, the “Final Memorandum”).  Each of the Preliminary Memorandum
and the Final Memorandum sets forth certain information concerning the Company
and the Securities.  The Company hereby confirms that it has authorized the use
of the Disclosure Package, the Preliminary Memorandum and the Final Memorandum
in connection with the offer and sale of the Securities by the Initial
Purchasers.
 
1. Representations and Warranties.  The Company represents and warrants to, and
agrees with, each Initial Purchaser as set forth below in this Section 1.
 
(a) The Preliminary Memorandum, at the date thereof, did not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.  On the date thereof and on the Closing
Date, the Final Memorandum did not and will not (and any amendment or supplement
thereto, at the date thereof and on the Closing Date, will not) contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided, however, that the Company makes
no representation or warranty as to the information contained in or omitted from
the Preliminary Memorandum or the Final Memorandum in reliance upon and in
conformity with information furnished in writing to the Company by or on behalf
of the Initial Purchasers through the Representatives specifically for inclusion
therein, it being understood and agreed that the only such information furnished
by or on behalf of any Initial Purchaser consists of the information described
as such in Section 8(b) hereof.
 
(b) The Disclosure Package, as of the Execution Time, did not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.  The preceding sentence does not apply to
statements in or omissions from the Disclosure Package based upon and in
conformity with information furnished in writing to the Company by or on behalf
of the Initial Purchasers through the Representatives specifically for use
therein, it being understood and agreed that the only such information furnished
by or on behalf of any Initial Purchaser consists of the information described
as such in Section 8(b) hereof.
 
(c) No order or decree preventing the use of the Preliminary Memorandum or the
Final Memorandum, nor any order asserting that the transactions contemplated by
this Agreement are subject to the registration requirements of the Act, has been
issued, and no proceeding for that purpose has commenced or is pending or, to
the Company’s knowledge, is contemplated.
 
(d) Except as contemplated by this Agreement, none of the Company, its
Affiliates, or any person acting on their behalf has, directly or indirectly,
made offers or sales of any Security, or solicited offers to buy, any Security
under circumstances that would require the registration of the Securities under
the Act.
 
(e) None of the Company, its Affiliates, or any person acting on their behalf
has: (i) engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with any offer or sale of the
Securities or (ii) engaged in any directed selling efforts (within the meaning
of Regulation S) with respect to the Securities; and each of the Company, its
Affiliates and the persons acting on their behalf has complied with the offering
restrictions requirement of Regulation S.
 
(f) The Securities satisfy the eligibility requirements of Rule 144A(d)(3) under
the Act.
 
(g) Assuming the completeness and accuracy of the representations and warranties
of the Initial Purchasers and their compliance with their agreements, in each
case contained in Section 4 hereof, no registration under the Act of the
Securities is required for the offer and sale of the Securities to or by the
Initial Purchasers in the manner contemplated herein, in the Disclosure Package
and the Final Memorandum.
 
(h) The Company has not paid or agreed to pay to any person any compensation for
soliciting another to purchase any securities of the Company (except as
contemplated in this Agreement).
 
(i) The Company has not offered, sold or issued any securities, or securities
that are convertible into other securities, with terms that are substantially
similar to the Securities during the six-month period preceding the date of the
Final Memorandum, including any sales pursuant to Section 4(2) under the Act,
Regulation D or Regulation S.  Neither the Company nor any of its Affiliates,
has sold or issued any securities that would be integrated with the offering of
the Securities contemplated by this Agreement pursuant to the Act, the
regulations promulgated thereunder or the interpretations thereof by the
Commission.
 
(j) Each of the Preliminary Memorandum and the Final Memorandum, as of its date,
and each amendment or supplement thereto, as of its date, contained or contains
the information specified in, and meets the requirements of, Rule 144A(d)(4)
under the Act.
 
(k) The Company has been duly formed and is validly existing and in good
standing as a limited liability company under the Delaware Limited Liability
Company Act (the “Delaware LLC Act”), has the full limited liability company
power and authority necessary to own or hold its properties and assets and to
conduct the businesses in which it is engaged, and is duly registered or
qualified to do business and in good standing as a foreign limited liability
company in each jurisdiction listed opposite its name in Schedule II attached
hereto, such jurisdictions being the only jurisdictions in which its ownership
or lease of property or the conduct of its business requires such qualification,
except where the failure to so register or qualify could not reasonably be
expected to have a material adverse effect on the condition (financial or
other), results of operations, securityholders’ equity, properties, business or
prospects of the Company, taken as a whole, whether or not arising in the
ordinary course of business (a “Material Adverse Effect”).
 
(l) Boardwalk Pipelines, LP, a Delaware limited partnership (the “Operating
Partnership”) owns a 100% limited liability company interest in the Company;
such limited liability company interest has been duly and validly authorized and
issued in accordance with the limited liability company agreement of the Company
(as the same may be amended and restated on or prior to the Closing Date, the
“LLC Agreement”) and is fully paid (to the extent required under the LLC
Agreement) and non-assessable (except as such non-assessability may be affected
by Sections 18-607 and 18-804 of the Delaware LLC Act); and the Operating
Partnership owns such limited liability company interest free and clear of all
liens, encumbrances, security interests, equities, charges or claims
(collectively, “Liens”).
 
(m) The Company does not own, directly or indirectly, any equity or short- or
long-term debt securities of any corporation, partnership, limited liability
company, joint venture, association or other entity (other than intercompany
advances), and the Company has no subsidiaries.
 
(n) On the Closing Date, the Company will have the requisite limited liability
company power and authority to issue, sell and deliver the Securities, in
accordance with and upon the terms and conditions set forth in this Agreement,
the Indenture,  the LLC Agreement, the Preliminary Memorandum and the Final
Memorandum.  On the Closing Date, all corporate, partnership or limited
liability company action, as the case may be, required to be taken by the
Company or any of its Affiliates or members for the authorization, issuance,
sale and delivery of the Securities, the execution and delivery by the Company
of this Agreement, the Indenture and the Securities and the consummation of the
transactions contemplated by this Agreement, the Indenture and the Securities
shall have been validly taken.
 
(o) The LLC Agreement has been duly authorized and executed by the Operating
Partnership and is a valid and legally binding agreement of the Operating
Partnership, enforceable against the Operating Partnership in accordance
with its terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency (including, without limitation, all laws relating to fraudulent
transfers), reorganization, moratorium or similar laws affecting enforcement of
creditors’ rights generally and except as enforcement thereof is subject to
general principles of equity (regardless of whether enforcement is considered in
a proceeding in equity or at law).
 
(p) This Agreement has been duly and validly authorized, executed and delivered
by the Company.
 
(q) Each Indenture has been duly authorized by the Company and, when duly
executed and delivered by the Company and the Trustee, will constitute a valid
and binding agreement of the Company, enforceable against the Company in
accordance with its terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency (including, without limitation, all laws relating to
fraudulent transfers), reorganization, moratorium or similar laws affecting
enforcement of creditors’ rights generally and except as enforcement thereof is
subject to general principles of equity (regardless of whether enforcement is
considered in a proceeding in equity or at law).  While the parties hereto
acknowledge that the Indenture will not be qualified under the Trust Indenture
Act, on the Closing Date, the Indenture will conform in all material respects to
the requirements of the Trust Indenture Act and the rules and regulations of the
Commission applicable to an indenture that is qualified thereunder.
 
(r) The Securities have been duly authorized and, on the Closing Date, will have
been duly executed by the Company and, when authenticated, issued and delivered
in the manner provided for in the Indenture and delivered against payment of the
purchase price therefor as provided in this Agreement, will constitute valid and
binding obligations of the Company, enforceable against the Company in
accordance with their terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency (including, without limitation, all laws relating to
fraudulent transfers), reorganization, moratorium or similar laws affecting
enforcement of creditors’ rights generally and except as enforcement thereof is
subject to general principles of equity (regardless of whether enforcement is
considered in a proceeding in equity or at law), and will be in the form
contemplated by, and entitled to the benefits of, the Indenture.
 
(s) The Securities and the Indenture will conform in all material respects to
the respective statements relating thereto contained in the Preliminary
Memorandum and the Final Memorandum.
 
(t) None of the offering, issuance and sale by the Company of the Securities and
the application of the proceeds therefrom as described under the caption “Use of
Proceeds” in each of the Preliminary Memorandum and the Final Memorandum, the
execution, delivery and performance of this Agreement, the Indenture and the
Securities by the Company , or the consummation of the transactions contemplated
by this Agreement and the Indenture (i) constitutes or will constitute a
violation of the certificate or agreement of limited partnership, certificate of
formation, the limited liability company agreement or other organizational
documents of the Company or, to the Company’s knowledge, any of its Affiliates,
(ii) constitutes or will constitute a breach or violation of or a default under
(or an event that, with notice or lapse of time or both, would constitute such a
breach or violation of or default under), any indenture, mortgage, deed of
trust, guarantee, loan agreement, lease or other agreement or instrument to
which the Company or, to the Company’s knowledge , any of its Affiliates is a
party, by which any of them is bound or to which any of their respective
properties or assets is subject, (iii) violates or will violate any statute,
law, ordinance, regulation, order, judgment, decree or injunction of any court
or governmental agency or body to which the Company or, to the Company’s
knowledge, any of its Affiliates or any of their respective properties or assets
may be subject or (iv) will result in the creation or imposition of any Lien
upon any property or assets of the Company or, to the Company’s knowledge , any
of its Affiliates, which conflicts, breaches, violations, defaults or Liens, in
the case of clauses (ii), (iii) or (iv), would, individually or in the
aggregate, have a Material Adverse Effect.
 
(u) Except for such consents, approvals, authorizations, registrations or
qualifications as may be required under applicable state securities laws in
connection with the purchase and sale of the Securities by the Initial
Purchasers, no consent, approval, authorization or order of, or filing or
registration with, any court or governmental agency or body to which the Company
or any of its properties or assets is subject is required for the execution,
delivery and performance of this Agreement, the Indenture and the Securities by
the Company, the consummation of the transactions contemplated by this Agreement
and the Indenture and the application of the proceeds from the sale of the
Securities as described under the caption “Use of Proceeds” in each of the
Preliminary Memorandum and the Final Memorandum.
 
(v) At December 31, 2007, the Company would have had, on the as adjusted basis
indicated in each of the Disclosure Package and the Final Memorandum, a
capitalization as set forth therein.  The historical financial statements
(including the related notes and supporting schedules) included in the
Preliminary Memorandum and the Final Memorandum present fairly in all material
respects the financial position, results of operations and cash flows of the
Company on the basis stated therein at the respective dates or for the
respective periods to which they apply, and have been prepared in accordance
with generally accepted accounting principles consistently applied throughout
the periods involved.  The summary historical information set forth in the
Preliminary Memorandum and the Final Memorandum under the caption “Summary
Historical Financial and Operating Data” is accurately presented in all material
respects and prepared on a basis consistent with the audited and unaudited
historical consolidated financial statements from which it has been derived.
 
(w) Deloitte & Touche LLP, who have certified certain financial statements of
the Company, whose report appears in each of the Preliminary Memorandum and the
Final Memorandum and who have delivered the initial letter referred to in
Section 6(e) hereof, are independent certified public accountants with respect
to the Company under Rule 101 of the AICPA’s Code of Professional Conduct and
its interpretations and rulings and were such during the periods covered by the
financial statements on which they reported.
 
(x) The statistical and market-related data included in each of the Preliminary
Memorandum and the Final Memorandum are based on or derived from sources that
the Company believes to be reliable and accurate in all material respects.
 
(y) The Company has good and indefeasible title to all real property and good
title to all personal property contemplated as owned by it in each of the
Preliminary Memorandum and the Final Memorandum, in each case free and clear of
all Liens and other defects, except as described in the Disclosure Package or
that would not materially affect the value of such property and would not
materially interfere with the use made and proposed to be made of such property
as described in each of the Preliminary Memorandum and the Final
Memorandum.  With respect to title to pipeline rights-of-way, the Company has
not received any actual notice or claim from any owner of land upon which any
pipeline that is owned by the Company is located that the Company does not have
sufficient title to enable it to use and occupy the pipeline rights-of-way as
they have been used and occupied in the past and are proposed to be used and
occupied in the future as described in each of the Preliminary Memorandum and
the Final Memorandum, except where such failure to have sufficient title would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. All assets held under lease or license by the Company are held
under valid, subsisting and enforceable leases or licenses, with such exceptions
as would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect or materially interfere with the use made and proposed
to be made of such assets as they have been used in the past and are proposed to
be used in the future as described in each of the Preliminary Memorandum and the
Final Memorandum.
 
(z) The Company carries or is covered by insurance from insurers of recognized
financial responsibility in such amounts and covering such risks as is
reasonably adequate for the conduct of its business and the value of its
properties and as is customary for companies engaged in similar businesses in
similar industries.  All policies of insurance of the Company are in full force
and effect, except as would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect; the Company is in compliance with
the terms of such policies in all material respects; and the Company has not
received notice from any insurer or agent of such insurer that any material
capital improvements or other expenditures are required or necessary to be made
in order to continue such insurance.
 
(aa) The Company owns or possesses adequate rights to use all material patents,
patent applications, trademarks, service marks, trade names, trademark
registrations, service mark registrations, copyrights, licenses and know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures) necessary for the conduct of
its business, and the Company does not have any reason to believe that the
conduct of its business will conflict in any material respect with, and the
Company has not received any notice or claim of conflict with, any such rights
of any other person or party.
 
(bb) Except as described in the Disclosure Package, there are no legal or
governmental proceedings pending to which the Company is a party or to which any
property or asset of the Company is subject that could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect or a material
adverse effect on the performance of this Agreement, the Indenture and the
Securities or the consummation of the transactions contemplated by this
Agreement and the Indenture, and to the Company’s knowledge, no such proceedings
are threatened or contemplated by governmental authorities or others.  There are
no legal or governmental proceedings pending that would be required by the Act
to be described in the Preliminary Memorandum and the Final Memorandum, if the
Preliminary Memorandum and the Final Memorandum were prospectuses included in a
registration statement on Form S-1 filed with the Commission, that are not so
described.
 
(cc) The statements set forth in each of the Preliminary Memorandum and the
Final Memorandum under the caption “Description of the Notes,” insofar as they
purport to constitute a summary of the terms of the Indenture and the Securities
or a summary of certain provisions of documents referred to therein, and under
the caption “Certain United States Federal Tax Consequences,” insofar as they
purport to summarize the laws referred to therein, are accurate summaries in all
material respects
 
(dd) Except as described in the Disclosure Package, no labor disturbance by the
employees of the Company (and to the extent that they perform services on behalf
of the Company, employees of any of its Affiliates) exists or, to the Company’s
knowledge , is imminent or threatened that could reasonably be expected to have
a Material Adverse Effect.
 
(ee) Since the date as of which information is given in the Preliminary
Memorandum, except as otherwise stated in the Disclosure Package, (i) the
Company has not sustained any loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, any
labor dispute or any court or governmental action, order or decree, and (ii)
there has not been any adverse change in the members’ equity or short- or
long-term debt of the Company or any adverse change, or any development
involving a prospective adverse change, in or affecting the condition (financial
or otherwise), results of operations, securityholders’ equity, properties,
management, business or prospects of the Company, in each case except as could
not reasonably be expected to have a Material Adverse Effect or as set forth or
contemplated in the Disclosure Package.
 
(ff) The Company has filed all tax returns required to be filed through the date
hereof, which returns are complete and correct in all material respects, and has
paid all taxes shown to be due pursuant to such returns, other than those that
(i) if not paid, could not reasonably be expected to have a Material Adverse
Effect or (ii) are being contested in good faith and for which adequate reserves
have been established in accordance with generally accepted accounting
principles.
 
(gg) Since the date as of which information is given in the Preliminary
Memorandum, except as otherwise stated in the Disclosure Package, the Company
has not (i) issued or granted any securities, (ii) incurred any liability or
obligation, direct or contingent, other than liabilities and obligations that
were incurred in the ordinary course of business, (iii) entered into any
transaction not in the ordinary course of business or (iv) declared or paid any
dividend or distribution on its equity interests.
 
(hh) The Company (i) makes and keeps accurate books and records and (ii)
maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (A) transactions are executed in accordance with
management’s general or specific authorizations, (B) transactions are recorded
as necessary to permit preparation of the Company’s financial statements in
conformity with accounting principles generally accepted in the United States
and to maintain accountability for its assets, (C) access to the Company’s
assets is permitted only in accordance with management’s general or specific
authorization and (D) the recorded accountability for the Company’s assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences.  The Company’s internal controls over
financial reporting are effective and the Company is not aware of any material
weakness in its internal control over financial reporting.
 
(ii) Since the date of the Company’s most recent balance sheet reviewed or
audited by Deloitte & Touche LLP, (i) the Company has not been advised of (A)
any significant deficiencies in the design or operation of internal controls
that are reasonably likely to adversely affect the ability of the Company to
record, process, summarize and report financial data, or any material weaknesses
in internal controls (whether or not remediated) and (B) any fraud, whether or
not material, that involves management or other employees who have a significant
role in the internal controls of the Company, and (ii) since that date, there
have been no changes in internal controls that have materially affected, or are
reasonably likely to materially affect, internal controls, including any
corrective actions with regard to significant deficiencies and material
weaknesses.
 
(jj) There is no relationship, direct or indirect, between or among the Company,
on the one hand, and the directors, officers, securityholders, customers or
suppliers of the Company, on the other hand, that would be required by the Act
to be described in the Preliminary Memorandum and the Final Memorandum, if the
Preliminary Memorandum and the Final Memorandum were prospectuses included in a
registration statement on Form S-1 filed with the Commission, that is not so
described.
 
(kk) The Company (i) is not in violation of its certificate of formation, the
LLC Agreement or other organizational documents, (ii) is not in breach of or
default under any term, covenant or condition contained in any indenture,
mortgage, deed of trust, loan agreement, guarantee, lease or other agreement or
instrument to which it is a party, by which it is bound or to which any of its
properties or assets is subject (and no event has occurred that, with notice or
lapse of time or both, would constitute such a breach or default), (iii) is not
in violation of any statute, law, ordinance, rule, regulation, order, judgment,
decree or injunction of any court or governmental agency or body to which it or
its property or assets may be subject and (iv) has not failed to obtain any
license, permit, certificate, franchise or other governmental authorization or
permit necessary to the ownership of its property or to the conduct of its
business, except, in the case of clauses (ii) or (iv), as could not reasonably
be expected to have a Material Adverse Effect.
 
(ll) Except as described in the Disclosure Package, the Company (i) is in
compliance with any and all applicable federal, state and local laws,
regulations, ordinances, rules, orders, judgments, decrees or other legal
requirements relating to the protection of human health and safety, the
environment or natural resources or imposing liability or standards of conduct
concerning any Hazardous Materials (as defined below) (“Environmental Laws”),
(ii) has received, and as necessary maintained, all permits required of it under
applicable Environmental Laws to conduct its business, (iii) is in compliance
with all terms and conditions of any such permits and (iv) does not have any
liability in connection with the release into the environment of any Hazardous
Material, except where such noncompliance with Environmental Laws, failure to
receive and maintain required permits, failure to comply with the terms and
conditions of such permits or liability in connection with such releases could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The term “Hazardous Material” means (1) any “hazardous
substance” as defined in the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended (“CERCLA”), (2) any “hazardous waste” as
defined in the Resource Conservation and Recovery Act, as amended, (3) petroleum
or any petroleum product, (4) any polychlorinated biphenyl and (5) any
pollutant, contaminant or hazardous, dangerous or toxic chemical, material,
waste or substance regulated under or within the meaning of any other
Environmental Law.  The Company has not been named as a “potentially responsible
party” under CERCLA or any other similar Environmental Law, except with respect
to any matters that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.  Except as described in the
Disclosure Package, the Company (A) is not a party to any proceeding under
Environmental Laws in which a governmental authority is also a party, other than
proceedings regarding which it is believed that no monetary penalties in excess
of $100,000 will be imposed, (B) has not received notice of any potential
liability for the disposal or release of any Hazardous Material, except where
such liability could not reasonably be expected to have a Material Adverse
Effect, and (C) does not anticipate any material capital expenditures relating
to Environmental Laws.
 
(mm) The Company is in compliance in all material respects with all presently
applicable provisions of the Employee Retirement Income Security Act of 1974, as
amended, including the regulations and published interpretations thereunder
(“ERISA”); no “reportable event” (as defined in ERISA) has occurred with respect
to any “pension plan” (as defined in ERISA) for which the Company would have any
liability; the Company has not incurred nor does it expect to incur liability
under (i) Title IV of ERISA with respect to the termination of, or withdrawal
from, any “pension plan” or (ii) Sections 412 or 4971 of the Internal Revenue
Code of 1986, as amended, including the regulations and published
interpretations thereunder (the “Code”); and each “pension plan” that is
intended to be qualified under Section 401(a) of the Code and for which the
Company would have any liability is so qualified and nothing has occurred,
whether by action or by failure to act, that would cause the loss of such
qualification.
 
(nn) The Company has, or on the Closing Date will have, such permits, consents,
licenses, franchises, certificates and other approvals or authorizations of
governmental or regulatory authorities (“Permits”) as are necessary to own or
lease its properties and to conduct its business in the manner described in each
of the Preliminary Memorandum and the Final Memorandum, except as disclosed in
or specifically contemplated by the Disclosure Package or except for any failure
to have any such Permit that could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.  Except as
described in the Disclosure Package, the Company has fulfilled and performed all
of its material obligations with respect to all such Permits, and no event has
occurred that would prevent any such Permit from being renewed or reissued, that
allows, or after notice or lapse of time would allow, revocation or termination
of any such Permit or that would result in any other impairment of the rights of
the holder of any such Permit, except for any such non-renewal, revocation,
termination or impairment that could not reasonably be expected to have a
Material Adverse Effect.
 
(oo) The Company is not, and as of the Closing Date and after giving effect to
the application of the net proceeds of the offering as described under the
caption “Use of Proceeds” in the Disclosure Package and the Final Memorandum,
the Company will not be, an “investment company” as defined in the Investment
Company Act of 1940, as amended (the “Investment Company Act”).
 
(pp) Neither the Company nor, to the Company’s knowledge, any of its Affiliates,
has distributed, and prior to the later to occur of the Closing Date and
completion of the distribution of the Securities, neither the Company nor, to
the Company’s knowledge, any of its affiliates, will distribute, any offering
material in connection with the offering and sale of the Securities other than
the Disclosure Package and the Final Memorandum.
 
(qq) Neither the Company nor, to the Company’s knowledge, any of its affiliates
has taken, nor will either of the Company or, to the Company’s knowledge, any of
its affiliates take, directly or indirectly, any action that has constituted,
that was designed to cause or result in, or that could reasonably be expected to
cause or result in, the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Securities.
 
(rr)            Except for this Agreement, there are no contracts, agreements or
understandings between the Company and any person that would give rise to a
valid claim against the Company or any Initial Purchaser for a brokerage
commission, finder’s fee or other like payment in connection with the offering
and sale of the Securities contemplated by this Agreement.
 
(ss) Except as disclosed in the Preliminary Memorandum and the Final Memorandum,
the Company (i) does not have any material lending or other relationship with
any Initial Purchaser or affiliate of any Initial Purchaser and (ii) does not
intend to use any of the proceeds from the sale of the Securities hereunder to
repay any outstanding debt owed to any affiliate of any Initial Purchaser.
 
Any certificate signed by or on behalf of the Company and delivered to the
Representatives or counsel for the Initial Purchasers in connection with the
offering of the Securities shall be deemed a representation and warranty by the
Company, as to matters covered thereby, to each Initial Purchaser.
 
2. Purchase and Sale.  Subject to the terms and conditions and in reliance upon
the representations and warranties herein set forth, the Company agrees to sell
to each Initial Purchaser, and each Initial Purchaser agrees, severally and not
jointly, to purchase from the Company at a purchase price of 99.019% of the
principal amount thereof, plus accrued interest, if any, from March 27, 2008 to
the Closing Date, the principal amount of the Securities set forth opposite such
Initial Purchaser’s name in Schedule I hereto.
 
3. Delivery and Payment.  Delivery of and payment for the Securities shall be
made at 10:00 A.M., New York City time, on March 27, 2008, or at such time on
such later date not more than three Business Days after the foregoing date as
the Representatives shall designate, which date and time may be postponed by
agreement between the Representatives and the Company or as provided in
Section 9 hereof (such date and time of delivery and payment for the Securities
being herein called the “Closing Date”).  Delivery of the Securities shall be
made to the Representatives for the respective accounts of the several Initial
Purchasers against payment by the several Initial Purchasers through the
Representatives of the purchase price thereof to or upon the order of the
Company by wire transfer payable in same-day funds to the account specified by
the Company.  Delivery of the Securities shall be made through the facilities of
The Depository Trust Company unless the Representatives shall otherwise
instruct.
 
4. Offering, Representations and Warranties by Initial Purchasers.
 
(a) Each Initial Purchaser acknowledges that the Securities have not been and
will not be registered under the Act and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons (as defined
in Regulation S) except pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the Act.
 
(b) Each Initial Purchaser, severally and not jointly, represents and warrants
to and agrees with the Company that:
 
(i) it has not offered or sold, and will not offer or sell, any Securities as
part of their distribution at any time except:
 
(A) within the United States to persons, or to, or for the account of benefit
of, U.S. persons, in each case whom it reasonably believes to be “qualified
institutional buyers” (as defined in Rule 144A under the Act) or
 
(B) to persons other than U.S. persons outside the United States in accordance
with Rule 903 of Regulation S;
 
(ii) neither it nor any person acting on its behalf has made or will make offers
or sales of the Securities in the United States by means of any form of general
solicitation or general advertising (within the meaning of Regulation D) in the
United States;
 
(iii) in connection with each sale pursuant to Section 4(b)(i)(A), it has taken
or will take reasonable steps to ensure that the purchaser of such Securities is
aware that such sale may be made in reliance on Rule 144A;
 
(iv) neither it, nor any of its Affiliates nor any person acting on its or their
behalf, has engaged or will engage in any directed selling efforts (within the
meaning of Regulation S) with respect to the Securities;
 
(v) it is an “accredited investor” (as defined in Rule 501(a) of Regulation D);
 
(vi) without the prior written consent of the Company, it has not given and will
not give to any prospective purchaser of the Securities any written information
concerning the offering of the Securities (“Written Information”) other than
materials contained in the Disclosure Package, the Final Memorandum or any other
offering materials prepared by or with the prior written consent of the Company;
provided that the prior written consent of the Company shall be deemed to have
been given in respect of (x) preliminary and final term sheets relating to the
offer and sale of the Securities containing customary terms and (y) material
relating to the offer and sale of the Securities prepared by the Initial
Purchasers that does not contain information provided by or on behalf of the
Company specifically for use in such material; and
 
(vii) at or prior to the confirmation of any sale of Securities pursuant to
Regulation S, it will have sent to each distributor, dealer or person receiving
a selling concession, fee or other remuneration that purchases Securities from
it or through it during the distribution compliance period (as defined in
Regulation S) a confirmation or notice to substantially the following effect:
 
“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Act”), and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the commencement of the offering and the date of closing of
the offering, except in either case in accordance with Regulation S or Rule 144A
under the Act. Terms used in this paragraph have the meanings given to them by
Regulation S.”
 
(viii) it has only communicated or caused to be communicated and will only
communicate or cause to be communicated any invitation or inducement to engage
in investment activity (within the meaning of Section 21 of the Financial
Services and Markets Act 2000 (the “FSMA”)) received by it in connection with
the issue or sale of any Securities, in circumstances in which Section 21(1) of
the FSMA does not apply to the Company;
 
(ix) it has complied and will comply with all applicable provisions of the FMSA
with respect to anything done by it in relation to the Securities in, from and
otherwise involving the United Kingdom; and
 
(x) in relation to each Member State of the European Economic Area which has
implemented the Prospectus Directive (each, a “Relevant Member State”), it has
not made and will not make an offer to the public of any Securities which are
the subject of the offering contemplated by this Agreement in that Relevant
Member State, except that it may make an offer to the public in that Relevant
Member State of any Securities at any time under the following exemptions under
the Prospectus Directive, if they have been implemented in that Relevant Member
State:
 
(A)  
to legal entities which are authorized or regulated to operate in the financial
markets or, if not so authorized or regulated, whose corporate purpose is solely
to invest in securities;

 
(B)  
to any legal entity which has two or more of (i) an average of at least 250
employees during the last financial year, (ii) a total balance sheet of more
than €43,000,000 and (iii) an annual turnover of more than €50,000,000, as shown
in its last annual or consolidated accounts;

 
(C)  
to fewer than 100 natural or legal persons (other than qualified investors as
defined in the Prospectus Directive) subject to obtaining the prior written
consent of the Representatives for any such offer; or

 
(D)  
in any other circumstances falling within Article 3(2) of the Prospectus
Directive;

 
provided that no such offer of Securities shall result in a requirement for the
publication by the Company or any Initial Purchaser of a prospectus pursuant to
Article 3 of the Prospectus Directive.
 
For the purposes of this provision, the expression an “offer to the public” in
relation to any Securities in any Relevant Member State means the communication
in any form and by any means of sufficient information on the terms of the offer
and the Securities to be offered so as to enable an investor to decide to
purchase any Securities, as the same may be varied in that Member State by any
measure implementing the Prospectus Directive in that Member State and the
expression “Prospectus Directive” means Directive 2003/71/EC and includes any
relevant implementing measure in each Relevant Member State.
 
5. Agreements.  The Company agrees with each Initial Purchaser that:
 
(a) The Company will furnish to each Initial Purchaser and to counsel for the
Initial Purchasers, without charge, during the period referred to in Section
5(d) below, as many copies of the Disclosure Package, the Final Memorandum, each
amendment or supplement thereto, and the materials contained therein as they may
reasonably request.
 
(b) The Company will prepare a final term sheet, containing solely a description
of final terms of the Securities and the offering thereof, in the form approved
by you and attached as Schedule III hereto.
 
(c) The Company will not amend or supplement the Disclosure Package or the Final
Memorandum without the prior written consent of the Representatives.
 
(d) If at any time prior to the completion of the sale of the Securities by the
Initial Purchasers (as determined by the Representatives), any event occurs as a
result of which the Disclosure Package or the Final Memorandum, as then amended
or supplemented, would include any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made or the circumstances
then prevailing, not misleading, or if it should be necessary to amend or
supplement the Disclosure Package or the Final Memorandum to comply with
applicable law, the Company will promptly (i) notify the Representatives of any
such event; (ii) subject to the requirements of Section 5(c), prepare an
amendment or supplement that will correct such statement or omission or effect
such compliance; and (iii) supply any supplemented or amended Disclosure Package
or Final Memorandum to the several Initial Purchasers and counsel for the
Initial Purchasers without charge in such quantities as they may reasonably
request.
 
(e) Without the prior written consent of the Representatives, the Company has
not given and will not give to any prospective purchaser of the Securities any
Written Information other than materials contained in the Disclosure Package,
the Final Memorandum or any other offering materials prepared by or with the
prior written consent of the Representatives.
 
(f) The Company will arrange, if necessary, for the qualification of the
Securities for sale by the Initial Purchasers under the laws of such
jurisdictions as the Representatives may reasonably designate (including Japan
and certain provinces of Canada) and will maintain such qualifications in effect
so long as reasonably required for the sale of the Securities; provided that in
no event shall the Company be obligated to qualify to do business in any
jurisdiction where it is not now so qualified or to take any action that would
subject it to service of process in suits in any jurisdiction where it is not
now so subject.  The Company will promptly advise the Representatives of the
receipt by the Company of any notification with respect to the suspension of the
qualification of the Securities for sale in any jurisdiction or the initiation
or threatening of any proceeding for such purpose.
 
(g) During the period of two years following the Closing Date, the Company will
not, and will not permit any of its Affiliates to, resell any Securities that
have been acquired by any of them.
 
(h) None of the Company, its Affiliates, or any person acting on their behalf
will, directly or indirectly, make offers or sales of any security, or solicit
offers to buy any security, under circumstances that would require the
registration of the Securities under the Act.
 
(i) None of the Company, its Affiliates, or any person acting on their behalf
will engage in any directed selling efforts (within the meaning of Regulation S)
with respect to the Securities.
 
(j) None of the Company, its Affiliates, or any person acting on their behalf
will engage in any form of general solicitation or general advertising (within
the meaning of Regulation D) in connection with any offer or sale of the
Securities in the United States.
 
(k) For so long as any of the Securities are outstanding and are “restricted
securities” within the meaning of Rule 144(a)(3) under the Act, the
Company, during any period in which it is not subject to and in compliance with
Section 13 or 15(d) of the Exchange Act or it is not exempt from such reporting
requirements pursuant to and in compliance with Rule 12g3-2(b) under the
Exchange Act, will provide to each holder of such restricted securities and to
each prospective purchaser (as designated by such holder) of such restricted
securities, upon the request of such holder or prospective purchaser, any
information required to be provided by Rule 144A(d)(4) under the Act.  This
covenant is intended to be for the benefit of the holders, and the prospective
purchasers designated by such holders, from time to time of such restricted
securities.
 
(l) The Company will cooperate with the Representatives and use their
commercially reasonable efforts to permit the Securities to be eligible for
clearance and settlement through The Depository Trust Company.
 
(m) Each of the Securities will bear, to the extent applicable, the legend
contained in “Notice to Investors” in the Preliminary Memorandum and the Final
Memorandum for the time period and upon the other terms stated therein.
 
(n) The Company will not take, directly or indirectly, any action that has
constituted, or that is designed to or that might reasonably be expected to
cause or result in, under the Exchange Act or otherwise, the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Securities.
 
(o) The Company will, for a period of twelve months following the Execution
Time, furnish to the Representatives (i) all reports or other communications
(financial or other) generally made available to the unitholders of Boardwalk
Pipelines Partners, LP, and deliver such reports and communications to the
Representatives as soon as they are available, unless such documents are
furnished to or filed with the Commission or any securities exchange on which
any class of securities of the Company is listed and generally made available to
the public, and (ii) such additional information concerning the business and
financial condition of the Company as the Representatives may from time to time
reasonably request.
 
(p) The Company will comply with all applicable securities and other laws, rules
and regulations, and use its best efforts to cause the Company’s directors and
officers, in their capacities as such, to comply with such laws, rules and
regulations.
 
(q) The Company agrees to pay the costs and expenses relating to the following
matters:  (i) the issuance of the Securities and the fees of the Trustee; (ii)
the preparation, printing or reproduction of the Disclosure Package, the Final
Memorandum, each amendment or supplement thereto, and the materials contained
therein; (iii) the printing (or reproduction) and delivery (including postage,
air freight charges and charges for counting and packaging) of such copies of
the Disclosure Package, the Final Memorandum, each amendment or supplement
thereto, and the materials contained therein, as may, in each case, be
reasonably requested for use in connection with the offering and sale of the
Securities; (iv) the authentication, issuance and delivery of the Securities;
(v) any stamp or transfer taxes in connection with the original issuance and
sale of the Securities; (vi) the preparation and delivery of any blue sky
memorandum; (vii) any registration or qualification of the Securities for offer
and sale under the securities or blue sky laws of the several states, Japan, the
provinces of Canada and any other jurisdictions specified pursuant to
Section 5(f) (including filing fees and the reasonable fees and expenses of
counsel for the Initial Purchasers relating to such registration and
qualification); (viii) the transportation and other expenses incurred by or on
behalf of Company representatives in connection with presentations to
prospective purchasers of the Securities; (ix) the fees and expenses of the
Company’s accountants and the fees and expenses of counsel (including local and
special counsel) for the Company; and (x) all other costs and expenses incident
to the performance by the Company of its obligations hereunder; provided that,
except as provided in this Section 5 and in Section 7 hereof, the Initial
Purchasers shall pay their own costs and expenses, including the costs and
expenses of their counsel, any transfer taxes on the Securities that they may
sell and the expenses of advertising any offering of the Securities made by the
Initial Purchasers.
 
6. Conditions to the Obligations of the Initial Purchasers.  The obligations of
the Initial Purchasers to purchase the Securities shall be subject to the
accuracy of the representations and warranties of the Company contained herein
at the Execution Time and on the Closing Date, to the accuracy of the statements
of the Company made in any certificates pursuant to the provisions hereof, to
the performance by the Company of its obligations hereunder and to the following
additional conditions:
 
(a) The Company shall have requested and caused Vinson & Elkins L.L.P., counsel
for the Company, to furnish to the Representatives its opinion, dated the
Closing Date and addressed to the Representatives, to the effect that:
 
(i) Assuming the accuracy of the representations and warranties and compliance
with the agreements contained herein (without regard to the representation found
in Section 1(g)), no registration under the Act of the Securities is required
for the sale and delivery of the Securities by the Company to the Initial
Purchasers or the offer and sale by the Initial Purchasers of the Securities
solely in the manner contemplated herein, in the Disclosure Package and in the
Final Memorandum and no qualification of an indenture under the Trust Indenture
Act is required; provided, however, that such counsel expresses no opinion as to
any subsequent resale of any Security;
 
(ii)  The Company has been duly formed and is validly existing and in good
standing as a limited liability company under the Delaware LLC Act, has the full
limited liability company power and authority necessary to own or hold its
properties and assets and to conduct the businesses in which it is engaged, and
is duly registered or qualified to do business and is in good standing as a
foreign limited liability company in each jurisdiction listed opposite its name
in Schedule II hereto;
 
(iii) The Operating Partnership owns a 100% limited liability company interest
in the Company; such limited liability company interest has been duly and
validly authorized and issued in accordance with the LLC Agreement and is fully
paid (to the extent required under the LLC Agreement) and non-assessable (except
as such non-assessability may be affected by Sections 18-607 and 18-804 of the
Delaware LLC Act); and the Operating Partnership owns such limited liability
company interest free and clear of all Liens (except restrictions on
transferability contained in the LLC Agreement, as described in the Preliminary
Memorandum or created or arising under the Delaware LLC Act) (i) in respect of
which a financing statement under the Uniform Commercial Code of the State of
Delaware naming the Operating Partnership as debtor is on file with the
Secretary of State of the State of Delaware or (ii) otherwise known to such
counsel, without independent investigation, other than those created by or
arising under the Delaware LLC Act or the LLC Agreement;
 
(iv) The Purchase Agreement has been duly and validly authorized, executed and
delivered by the Company;
 
(v) Each Indenture has been duly and validly authorized, executed and delivered
by the Company and (assuming the due authorization, execution and delivery
thereof by the Trustee) constitutes a valid and binding agreement of the
Company, enforceable against the Company in accordance with its terms, except as
the enforcement thereof may be limited by bankruptcy, insolvency (including,
without limitation, all laws relating to fraudulent transfers), reorganization,
moratorium or similar laws affecting enforcement of creditors’ rights generally
and except as enforcement thereof is subject to general principles of equity
(regardless of whether enforcement is considered in a proceeding in equity or at
law) and an implied covenant of good faith and fair dealing;
 
(vi) The Securities have been duly and validly authorized by the Company and,
assuming that the Securities have been duly authenticated by the Trustee in the
manner described in its certificate delivered to you today (which fact such
counsel need not determine by an inspection of the Securities) and have been
delivered against payment of the purchase price therefor as provided in the
Purchase Agreement, have been duly executed, issued and delivered by the Company
and constitute valid and binding obligations of the Company, enforceable against
the Company in accordance with their terms, except as the enforcement thereof
may be limited by bankruptcy, insolvency (including, without limitation, all
laws relating to fraudulent transfers), reorganization, moratorium or similar
laws affecting enforcement of creditors’ rights generally and except as
enforcement thereof is subject to general principles of equity (regardless of
whether enforcement is considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing, and will be in the form
contemplated by, and entitled to the benefits of, the Indenture;
 
(vii) None of the offering, issuance and sale by the Company of the Securities,
the execution, delivery and performance of the Purchase Agreement, the Indenture
and the Securities by the Company , or the consummation of the transactions
contemplated thereby (i) constitutes or will constitute a violation of
the  certificate of formation, the LLC Agreement or other organizational
documents of the Company, (ii) constitutes or will constitute a breach or
violation of or a default under (or an event that, with notice or lapse of time
or both, would constitute such a breach or violation of or default under), any
agreement filed as an exhibit to Boardwalk Pipeline Partners, LP’s Form 10-K for
the year ended December 31, 2007 or any subsequent reports filed by Boardwalk
Pipeline Partners, LP under the Exchange Act or (iii) violates or will violate
any applicable law of the United States of America or the State of New York or
the Delaware LLC Act, excluding in the case of clauses (ii) and (iii) any such
breaches, violations and defaults that would not have a Material Adverse Effect;
 
(viii) No Governmental Approval is required for the execution, delivery and
performance of the Purchase Agreement, the Indenture and the Securities by the
Company, the consummation of the transactions contemplated thereby and the
application of the proceeds from the sale of the Securities as described under
the caption “Use of Proceeds” in each of the Preliminary Memorandum and the
Final Memorandum, except for such Governmental Approvals (i) as have been
obtained or made or (ii) would not have a Material Adverse Effect if not
obtained or made;
 
(ix) The statements set forth in each of the Preliminary Memorandum and the
Final Memorandum under the caption “Description of the Notes,” insofar as they
purport to constitute a summary of the terms of the Indenture and the Securities
or a summary of certain provisions of documents referred to therein, and under
the caption “Certain United States Federal Tax Consequences,” insofar as they
purport to summarize the laws referred to therein, are accurate summaries in all
material respects, subject to the qualifications and assumptions therein; and
the Securities and the Indenture conform in all material respects to the
descriptions thereof contained in the Preliminary Memorandum and the Final
Memorandum under the caption “Description of the Notes;” and
 
(x) The Company is not, and after giving effect to the application of the net
proceeds from the offering as described under the caption “Use of Proceeds” in
each of the Preliminary Memorandum and the Final Memorandum, the Company will
not be, an “investment company” as defined in the Investment Company Act.
 
In rendering such opinion, such counsel may state that its opinion is limited to
matters governed by the federal laws of the United States of America, the laws
of the State of New York and the Delaware LLC Act.  Such counsel need not
express any opinion with respect to the title of the Company to any of its
respective real or personal property, and need not express any opinion with
respect to state or local taxes or tax statutes to which the Company may be
subject.
 
In addition, such counsel shall state that it has participated in conferences
with officers and other representatives of the Company, representatives of the
independent registered public accounting firm of the Company and representatives
of the Initial Purchasers, at which the contents of the Disclosure Package and
the Final Memorandum and related matters were discussed, and although such
counsel did not independently investigate or verify the information set forth in
the Disclosure Package and the Final Memorandum, and such counsel is not passing
upon and does not assume any responsibility for, the accuracy, completeness or
fairness of the statements contained in the Disclosure Package and the Final
Memorandum (except to the extent specified in paragraph (x) above), based on the
foregoing (relying as to factual matters in respect of the determination of
materiality to the extent such counsel deems reasonable and appropriate upon the
statements of fact made by officers and other representatives of the Company),
no facts have come to such counsel’s attention that have led such counsel to
believe that:
 
(A)           the Final Memorandum, as of its date and as of the Closing Date,
contained or contains any untrue statement of a material fact or omitted or
omits to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; or
 
(B)           the Disclosure Package, as of the Execution Time, contained any
untrue statement of a material fact or omitted to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading;
 
except that in each case such counsel need express no opinion with respect to
the financial statements and notes and schedules thereto or other related
financial, accounting and statistical data contained in or omitted from the
Disclosure Package or the Final Memorandum or any further amendment or
supplement thereto.
 
“Applicable Law” means those laws, rules and regulations that, in such counsel’s
experience, are normally applicable to transactions of the type contemplated by
the Purchase Agreement, the Indenture and the Securities without such counsel’s
having made any special investigation as to the applicability of any specific
law, rule or regulation, and that are not the subject of a specific opinion
herein referring expressly to a particular law or laws; provided however, that
such references do not include any municipal or other local laws, rules or
regulations, any antifraud, environmental, labor, tax, state securities or Blue
Sky, insurance or antitrust laws, rules or regulations, the Natural Gas Act, as
amended, the rules and regulations promulgated thereunder by the Federal Energy
Regulatory Commission, and the rules and regulations of the National Association
of Securities Dealers, Inc.
 
“Governmental Approval” means any consent, approval, license, authorization or
validation of, or filing, recording or registration with, any executive,
legislative, judicial, administrative or regulatory authority of the State of
New York, the State of Delaware or the United States of America, pursuant to (a)
applicable laws of the State of New York,  (b) applicable laws of the United
States of America or (c) the Delaware LLC Act.
 
(b) The Company shall have requested and caused Michael E. McMahon, General
Counsel for the Company, to furnish to the Representatives his opinion, dated
the Closing Date and addressed to the Representatives, to the effect that:
 
(i) Except as described in the Disclosure Package, there are no legal or
governmental proceedings pending to which the Company is a party or to which any
property or asset of the Company is subject that, if determined adversely to the
Company, could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect or an adverse effect on the performance of the
Purchase Agreement or the consummation of the transactions contemplated thereby,
and, to his knowledge, no such proceedings are threatened or contemplated by
governmental authorities or others; and to his knowledge, there are no statutes
or pending or threatened legal or governmental proceedings that would be
required by the Act to be described in the Preliminary Memorandum and the Final
Memorandum, if the Preliminary Memorandum and the Final Memorandum were
prospectuses included in a registration statement on Form S-1 filed with the
Commission, that are not so described;
 
(ii) The statements made in each of the Preliminary Memorandum and the Final
Memorandum under the captions “Risk Factors—Risks Related to Our Business—Our
natural gas transportation, gathering and storage operations are subject to FERC
rate-making policies that could have an adverse impact on our ability to
establish rates that would allow us to recover the full cost of operating our
pipelines including a reasonable return and our ability to service our debt,”
“Risk Factors— Risks Related to Our Business—Our natural gas transportation and
storage operations are subject to extensive regulation by FERC in addition to
FERC rules and regulations related to the rates we can charge for our services,”
“Risk Factors— Risks Related to Our Business—We are subject to laws and
regulations relating to the environment which may expose us to significant
costs, liabilities and loss of revenues. Any change in such regulations or their
applications could negatively affect our results of operations,” “Risk Factors—
Risks Related to Our Business—Pipeline safety integrity programs and repairs may
impose significant costs and liabilities on us,” “Risk Factors— Risks Related to
Our Business—We are subject to strict regulations at many of our facilities
regarding employee safety, and failure to comply with these regulations could
adversely affect our financial condition,” and “Business—Regulatory and
Environmental,” insofar as they refer to statements of law or legal conclusions,
fairly summarize the matters referred to therein in all material respects,
subject to the qualifications and assumptions therein; and
 
(iii) None of the offering, issuance and sale by the Company of the Securities
and the application of the proceeds therefrom as described under the caption
“Use of Proceeds” in the Preliminary Memorandum and the Final Memorandum, the
execution, delivery and performance of the Purchase Agreement, the Indenture and
the Securities by the Company, or the consummation of the transactions
contemplated thereby violates or will violate the Natural Gas Act, as amended,
or the rules and regulations promulgated thereunder by the Federal Energy
Regulatory Commission.
 
In addition, he shall state that he has participated in conferences with
officers and other representatives of the Company, representatives of the
independent registered public accounting firm of the Company and representatives
of the Initial Purchasers, at which the contents of the Disclosure Package and
Final Memorandum and related matters were discussed, and although he did not
independently investigate or verify the information set forth in the Disclosure
Package and Final Memorandum, and he is not passing upon and does not assume any
responsibility for the accuracy, completeness or fairness of the statements
contained in the Disclosure Package and Final Memorandum (except to the extent
specified in paragraphs (i) and (ii) above), based on the foregoing (relying as
to factual matters in respect of the determination of materiality to the extent
he deems reasonable and appropriate upon the statements of fact made by officers
and other representatives of the Company), no facts have come to his attention
that have led such counsel to believe that:
 
(A)           the Final Memorandum, as of its date and as of the Closing Date,
contained or contains any untrue statement of a material fact or omitted or
omits to state any material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading; or
 
(B)           the Disclosure Package, as of the Execution Time, contained any
untrue statement of a material fact or omitted to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading;
 
except that in each case he need express no opinion with respect to the
financial statements and notes and schedules thereto or other related financial,
accounting and statistical data contained in or omitted from the Disclosure
Package or the Final Memorandum or any further amendment or supplement thereto.
 
(c) The Representatives shall have received from Andrews Kurth LLP, counsel for
the Initial Purchasers, such opinion or opinions, dated the Closing Date and
addressed to the Representatives, with respect to the issuance and sale of the
Securities, the Indenture, the Disclosure Package, the Final Memorandum (as
amended or supplemented at the Closing Date) and other related matters as the
Representatives may reasonably require, and the Company shall have furnished to
such counsel such documents as they request for the purpose of enabling them to
pass upon such matters.
 
(d) The Company shall have furnished to the Representatives a certificate of the
Company, signed by (x) the President of the Company and (y) the principal
financial or accounting officer of the Company, dated the Closing Date, to the
effect that the signers of such certificate have carefully examined the
Disclosure Package and the Final Memorandum, any supplements or amendments
thereto, and this Agreement and that:
 
(i) the representations and warranties of the Company in this Agreement are true
and correct on and as of the Closing Date with the same effect as if made on the
Closing Date, and the Company has complied with all the agreements and satisfied
all the conditions on its part to be performed or satisfied hereunder at or
prior to the Closing Date; and
 
(ii) since the date of the most recent financial statements included in the
Disclosure Package and the Final Memorandum (exclusive of any amendment or
supplement thereto), there has been no material adverse change in the condition
(financial or otherwise), prospects, earnings, business or properties of the
Company, whether or not arising from transactions in the ordinary course of
business, except as set forth in or contemplated in the Disclosure Package and
the Final Memorandum (exclusive of any amendment or supplement thereto).
 
(e) At the Execution Time and on the Closing Date, the Company shall have
requested and caused Deloitte & Touche LLP to furnish to the Representatives
letters, dated as of the Execution Time and as of the Closing Date,
respectively, in form and substance satisfactory to the Representatives and
confirming that they are independent certified public accountants with respect
to the Company under Rule 101 of the AICPA’s Code of Professional Conduct and
its interpretations and rulings and stating in effect that:
 
(i) on the basis of a reading of the latest unaudited financial statements made
available by the Company; carrying out certain specified procedures (but not an
examination in accordance with generally accepted auditing standards) which
would not necessarily reveal matters of significance with respect to the
comments set forth in such letter; a reading of the minutes of the meetings of
the members, board of directors and committees of the board of directors of the
Company; and inquiries of certain officials of the Company who have
responsibility for financial and accounting matters of the Company as to
transactions and events subsequent to December 31, 2007, nothing came to their
attention which caused them to believe that:
 
(A) any unaudited financial statements included in the Preliminary Memorandum or
the Final Memorandum do not comply as to form with generally accepted accounting
principles applied on a basis substantially consistent with that of the audited
financial statements included in the Preliminary Memorandum and the Final
Memorandum; or
 
(B) with respect to the period subsequent to December 31, 2007, there were, at a
specified date not more than five days prior to the date of the letter, any
changes in the long-term debt of the Company or decreases in net current assets
or total members’ capital of the Company as compared with the amounts shown on
the December 31, 2007 balance sheet included in the Preliminary Memorandum and
the Final Memorandum, or for the period from January 1, 2008 to such specified
date there were any decreases, as compared with the corresponding period in the
preceding year, in revenues, operating income or net income of the Company,
except in all instances for changes or decreases set forth in such letter, in
which case the letter shall be accompanied by an explanation by the Company as
to the significance thereof unless said explanation is not deemed necessary by
the Representatives; and
 
(ii) they have performed certain other specified procedures as a result of which
they determined that certain information of an accounting, financial or
statistical nature (which is limited to accounting, financial or statistical
information derived from the general accounting records of the Company) set
forth in the Preliminary Memorandum and the Final Memorandum, including the
information set forth under the captions “Summary Historical Financial and
Operating Data” and “Management’s Discussion and Analysis of Results of
Operation and Financial Condition” in the Preliminary Memorandum and the Final
Memorandum, agrees with the accounting records of the Company, excluding any
questions of legal interpretation.
 
(f) Subsequent to the Execution Time or, if earlier, the date of the most recent
financial statements included in the Disclosure Package (exclusive of any
amendment or supplement thereto) and the Final Memorandum (exclusive of any
amendment or supplement thereto), there shall not have been (i) any change or
decrease specified in the letter or letters referred to in paragraph (e) of this
Section 6; or (ii) any adverse change, or any development involving a
prospective adverse change, in or affecting the condition (financial or
otherwise), prospects, earnings, business or properties of the Company, whether
or not arising from transactions in the ordinary course of business, except as
set forth in or contemplated in the Disclosure Package and the Final Memorandum
(exclusive of any amendment or supplement thereto), the effect of which, in any
case referred to in clause (i) or (ii) above, is, in the judgment of the
Representatives, so material and adverse as to make it impracticable or
inadvisable to proceed with the offering or delivery of the Securities as
contemplated in the Disclosure Package and the Final Memorandum (exclusive of
any amendment or supplement thereto).
 
(g) The Securities shall be eligible for clearance and settlement through The
Depository Trust Company.
 
(h) Subsequent to the Execution Time, there shall not have been any downgrading
in the rating of any debt securities of the Company or any of its Affiliates by
any “nationally recognized statistical rating organization” (as defined for
purposes of Rule 436(g) under the Act) or any notice given of any intended or
potential decrease in any such rating or of a possible change in any such rating
that does not indicate the direction of the possible change.
 
(i) Prior to the Closing Date, the Company shall have furnished to the
Representatives such further information, certificates and documents as the
Representatives may reasonably request.
 
If any of the conditions specified in this Section 6 shall not have been
fulfilled in all material respects when and as provided in this Agreement, or if
any of the opinions and certificates mentioned above or elsewhere in this
Agreement shall not be in all material respects reasonably satisfactory in form
and substance to the Representatives and counsel for the Initial Purchasers,
this Agreement and all obligations of the Initial Purchasers hereunder may be
cancelled at, or at any time prior to, the Closing Date by the
Representatives.  Notice of such cancellation shall be given to the Company in
writing or by telephone or facsimile confirmed in writing.
 
The documents required to be delivered by this Section 6 will be delivered at
the office of counsel for the Initial Purchasers, at 450 Lexington Ave., 15th
Floor, New York, New York 10017, on the Closing Date.
 
7. Reimbursement of Expenses.  If the sale of the Securities provided for herein
is not consummated because any condition to the obligations of the Initial
Purchasers set forth in Section 6 hereof is not satisfied or because of any
refusal, inability or failure on the part of the Company to perform any
agreement herein or comply with any provision hereof other than by reason of a
default by any of the Initial Purchasers, the Company will reimburse the Initial
Purchasers severally through J. P. Morgan Securities Inc. on demand for all
out-of-pocket expenses (including reasonable fees and disbursements of counsel)
that shall have been incurred by them in connection with the proposed purchase
and sale of the Securities.
 
8. Indemnification and Contribution.
 
(a) The Company agrees to indemnify and hold harmless each Initial Purchaser,
its Affiliates, directors and officers and each person, if any, who controls
such Initial Purchaser within the meaning of Section 15 of the Act or Section 20
of the Exchange Act, from and against any and all losses, claims, damages and
liabilities (including, without limitation, legal fees and other expenses
incurred in connection with any suit, action or proceeding or any claim
asserted, as such fees and expenses are incurred), joint or several, that arise
out of, or are based upon, any untrue statement or alleged untrue statement of a
material fact contained in the Preliminary Memorandum, the Final Memorandum, any
Issuer Written Information or any other written information used by or on behalf
of the Company in connection with the offer or sale of the Securities (or any
amendment or supplement thereto) or any omission or alleged omission to state
therein a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading, in
each case except insofar as such losses, claims, damages or liabilities arise
out of, or are based upon, any untrue statement or omission or alleged untrue
statement or omission made in reliance upon and in conformity with any
information furnished to the Company in writing by such Initial Purchaser
through the Representatives expressly for use therein.
 
(b) Each Initial Purchaser agrees, severally and not jointly, to indemnify and
hold harmless the Company, its directors and officers and each person, if any,
who controls the Company within the meaning of Section 15 of the Act or Section
20 of the Exchange Act to the same extent as the indemnity set forth in
paragraph (a) above, but only with respect to any losses, claims, damages or
liabilities that arise out of, or are based upon, any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with any information furnished to the Company in writing by such
Initial Purchaser through the Representatives expressly for use in the
Preliminary Memorandum, the Final Memorandum, any Issuer Written Information or
any other written information used by or on behalf of the Company in connection
with the offer or sale of the Securities (or any amendment or supplement
thereto), it being understood and agreed that:  (i) the last paragraph of the
cover page of the Preliminary Memorandum and the Final Memorandum (regarding
delivery of the Securities) and (ii) (A) the table of Initial Purchasers
(including the principal amount of Securities to be purchased by such Initial
Purchasers) and (B) the 7th and 8th paragraphs (related to stabilization and
syndicate covering transactions), in each case appearing under the heading “Plan
of Distribution” in the Preliminary Memorandum and the Final Memorandum,
constitute the only information furnished in writing by or on behalf of the
Initial Purchasers for inclusion in the Preliminary Memorandum or the Final
Memorandum.
 
(c) If any suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against any person
in respect of which indemnification may be sought pursuant to either paragraph
(a) or (b) above, such person (the “Indemnified Person”) shall promptly notify
the person against whom such indemnification may be sought (the “Indemnifying
Person”) in writing; provided that the failure to notify the Indemnifying Person
shall not relieve it from any liability that it may have under this Section 8
except to the extent that it has been materially prejudiced (through the
forfeiture of substantive rights or defenses) by such failure; and provided,
further, that the failure to notify the Indemnifying Person shall not relieve it
from any liability that it may have to an Indemnified Person otherwise than
under this Section 8.  If any such proceeding shall be brought or asserted
against an Indemnified Person and it shall have notified the Indemnifying Person
thereof, the Indemnifying Person shall retain counsel reasonably satisfactory to
the Indemnified Person (who shall not, without the consent of the Indemnified
Person, be counsel to the Indemnifying Person) to represent the Indemnified
Person and any others entitled to indemnification pursuant to this Section 8
that the Indemnifying Person may designate in such proceeding and shall pay the
fees and expenses of such proceeding and shall pay the fees and expenses of such
counsel related to such proceeding, as incurred.  In any such proceeding, any
Indemnified Person shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Person
unless (i) the Indemnifying Person and the Indemnified Person shall have
mutually agreed to the contrary; (ii) the Indemnifying Person has failed within
a reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person; (iii) the Indemnified Person shall have reasonably concluded that there
may be legal defenses available to it that are different from or in addition to
those available to the Indemnifying Person; or (iv) the named parties in any
such proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them.  It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be reimbursed as they are incurred.  Any such
separate firm for any Initial Purchaser, its Affiliates, directors and officers
and any control persons of such Initial Purchaser shall be designated in writing
by J.P. Morgan Securities Inc. and any such separate firm for the Company, its
directors and officers and any control persons of the Company shall be
designated in writing by the Company. No Indemnifying Person shall, without the
written consent of the Indemnified Person, effect any settlement of any pending
or threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnification could have been sought hereunder by such
Indemnified Person, unless such settlement (x) includes an unconditional release
of such Indemnified Person, in form and substance reasonably satisfactory to
such Indemnified Person, from all liability on claims that are the subject
matter of such proceeding and (y) does not include any statement as to or any
admission of fault, culpability or a failure to act by or on behalf of any
Indemnified Person.  The Indemnifying Person shall not be liable for any
settlement of any proceeding effected without its written consent (such consent
not to be unreasonably withheld), but if settled with the consent of the
Indemnifying Person or if there be a final judgment for the plaintiff in any
such proceeding, the Indemnifying Person agrees to indemnify and hold harmless
any indemnified party from and against any loss or liability by reason of such
settlement or judgment.
 
(d) If the indemnification provided for in paragraphs (a) and (b) above is
unavailable to an Indemnified Person or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each Indemnifying
Person under such paragraph, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company on the one hand and the Initial Purchasers on the other from the
offering of the Securities or (ii) if the allocation provided by clause (i) is
not permitted by applicable law, in such proportion as is appropriate to reflect
not only the relative benefits referred to in clause (i) but also the relative
fault of the Company on the one hand and the Initial Purchasers on the other in
connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations.  The relative benefits received by the Company on the one hand
and the Initial Purchasers on the other shall be deemed to be in the same
respective proportions as the net proceeds (before deducting expenses) received
by the Company from the sale of the Securities and the total discounts and
commissions received by the Initial Purchasers in connection therewith, as
provided in this Agreement, bear to the aggregate offering price of the
Securities.  The relative fault of the Company on the one hand and the Initial
Purchasers on the other shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or by the Initial Purchasers and the parties' relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.
 
(e) The Company and the Initial Purchasers agree that it would not be just and
equitable if contribution pursuant to this Section 8 were determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in paragraph (d) above.  The amount paid or
payable by an Indemnified Person as a result of the losses, claims, damages and
liabilities referred to in paragraph (d) above shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses incurred
by such Indemnified Person in connection with any such action or
claim.  Notwithstanding the provisions of this Section 8, in no event shall an
Initial Purchaser be required to contribute any amount in excess of the amount
by which the total discounts and commissions received by such Initial Purchaser
with respect to the offering of the Securities exceeds the amount of any damages
that such Initial Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission.  No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Act) shall be entitled to contribution from any person who was not guilty of
such fraudulent misrepresentation.  The Initial Purchasers' obligations to
contribute pursuant to this Section 8 are several in proportion to their
respective purchase obligations hereunder and not joint.
 
(f) The remedies provided for in this Section 8 are not exclusive and shall not
limit any rights or remedies that may otherwise be available to any Indemnified
Person at law or in equity.
 
9. Default by an Initial Purchaser.  If any one or more Initial Purchasers shall
fail to purchase and pay for any of the Securities agreed to be purchased by
such Initial Purchaser(s) hereunder and such failure to purchase shall
constitute a default in the performance of its or their obligations under this
Agreement, the remaining Initial Purchaser(s) shall be obligated severally to
take up and pay for (in the respective proportions which the principal amount of
Securities set forth opposite their names in Schedule I hereto bears to the
aggregate principal amount of Securities set forth opposite the names of all the
remaining Initial Purchaser(s)) the Securities which the defaulting Initial
Purchaser(s) agreed but failed to purchase; provided, however, that in the event
that the aggregate principal amount of Securities which the defaulting Initial
Purchaser(s) agreed but failed to purchase shall exceed 10% of the aggregate
principal amount of Securities set forth in Schedule I hereto, the remaining
Initial Purchaser(s) shall have the right to purchase all, but shall not be
under any obligation to purchase any, of the Securities, and if such
nondefaulting Initial Purchaser(s) does or do not purchase all the Securities,
this Agreement will terminate without liability to any nondefaulting Initial
Purchaser(s) or the Company.  In the event of a default by any Initial Purchaser
as set forth in this Section 9, the Closing Date shall be postponed for such
period, not exceeding five Business Days, as the Representatives shall determine
in order that the required changes in the Final Memorandum or in any other
documents or arrangements may be effected.  Nothing contained in this Agreement
shall relieve any defaulting Initial Purchaser of its liability, if any, to the
Company or any nondefaulting Initial Purchaser for damages occasioned by its
default hereunder.
 
10. Termination.  This Agreement shall be subject to termination in the absolute
discretion of the Representatives, by notice given to the Company prior to
delivery of and payment for the Securities, if at any time prior to such time
(i) trading in securities generally on the New York Stock Exchange, the American
Stock Exchange or the Nasdaq Stock Market shall have been suspended or limited
or minimum prices shall have been established on such exchange; (ii) a banking
moratorium shall have been declared either by U.S. federal or New York State
authorities; or (iii) there shall have occurred any outbreak or escalation of
hostilities, declaration by the United States of a national emergency or war or
other calamity or crisis the effect of which on financial markets is such as to
make it, in the judgment of the Representatives, impracticable or inadvisable to
proceed with the offering or delivery of the Securities as contemplated in the
Disclosure Package and the Final Memorandum (exclusive of any amendment or
supplement thereto).
 
11. Representations and Indemnities to Survive.  The respective agreements,
representations, warranties, indemnities and other statements of the Company or
its officers and of the Initial Purchasers set forth in or made pursuant to this
Agreement will remain in full force and effect, regardless of any investigation
made by or on behalf of the Initial Purchasers or the Company or any of the
indemnified persons referred to in Section 8 hereof, and will survive delivery
of and payment for the Securities.  The provisions of Sections 7 and 8 hereof
shall survive the termination or cancellation of this Agreement.
 
12. Notices.  All communications hereunder will be in writing and effective only
on receipt, and, if sent to the Representatives, will be mailed, delivered or
telefaxed to Credit Suisse Securities (USA) LLC, Eleven Madison Avenue, New
York, New York 10010, (fax: 212-325-4296) Attention: LCD-IBD, J.P. Morgan
Securities Inc., 270 Park Avenue, New York, New York 10017 (phone: 212-834-4533,
fax: 212-834-6081); Attention: High Grade Syndicate Desk, and Wachovia Capital
Markets, LLC, 301 South College Street, NC 0613, Charlotte, NC 28288 (fax:
704-383-0661), Attention: Steven J. Taylor, Managing Director; or, if sent to
the Company, will be mailed, delivered or telefaxed to (270)683-5657 and
confirmed to it at the Company’s address set forth in the Final Memorandum,
attention of the Chief Financial Officer.
 
13. Successors.  This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and the indemnified persons
referred to in Section 8 hereof and their respective successors, and, except as
expressly set forth in Section 5(k) hereof, no other person will have any right
or obligation hereunder.
 
14. Jurisdiction.  The Company hereby submits to the non-exclusive jurisdiction
of the Federal and state courts in the Borough of Manhattan in The City of New
York in any suit or proceeding arising out of or relating to this Agreement or
the transactions contemplated hereby.
 
15. Integration.  This Agreement supersedes all prior agreements and
understandings (whether written or oral) between the Company and the Initial
Purchasers, or any of them, with respect to the subject matter hereof.
 
16. Applicable Law.  This Agreement will be governed by and construed in
accordance with the laws of the State of New York.
 
17. Waiver of Jury Trial.  The Company hereby irrevocably waives, to the fullest
extent permitted by applicable law, any and all right to trial by jury in any
legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.
 
18. No Fiduciary Duty.  The Company hereby acknowledges that (a) the purchase
and sale of the Securities pursuant to this Agreement is an arm’s-length
commercial transaction between the Company, on the one hand, and the Initial
Purchasers and any Affiliate through which it may be acting, on the other, (b)
the Initial Purchasers are acting as principal and not as an agent or fiduciary
of the Company and (c) the Company’s engagement of the Initial Purchasers in
connection with the offering and the process leading up to the offering is as
independent contractors and not in any other capacity. Furthermore, the Company
agrees that it is solely responsible for making its own judgments in connection
with the offering (irrespective of whether any of the Initial Purchasers has
advised or is currently advising the Company on related or other matters).  The
Company agrees that it will not claim that the Initial Purchasers have rendered
advisory services of any nature or respect, or owe an agency, fiduciary or
similar duty to the Company, in connection with such transaction or the process
leading thereto.
 
19. Counterparts.  This Agreement may be signed in one or more counterparts,
each of which shall constitute an original and all of which together shall
constitute one and the same agreement.
 
20. Headings.  The section headings used herein are for convenience only and
shall not affect the construction hereof.
 
21. Definitions.  The terms that follow, when used in this Agreement, shall have
the meanings indicated.
 
“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.
 
“Affiliate” shall have the meaning specified in Rule 501(b) of Regulation D.
 
“Agreement” shall mean this Purchase Agreement.
 
“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in The City of New York.
 
 “Code” shall mean the Internal Revenue Code of 1986, as amended.
 
“Commission” shall mean the Securities and Exchange Commission.
 
“Disclosure Package” shall mean (i) the Preliminary Memorandum, as amended or
supplemented at the Execution Time, (ii) the final term sheet prepared pursuant
to Section 5(b) hereto and in the form attached as Schedule III hereto and (iii)
any Issuer Written Information.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.
 
“Execution Time” shall mean the date and time that this Agreement is executed
and delivered by the parties hereto.
 
“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended, and the rules and regulations of the Commission promulgated thereunder.
 
“Issuer Written Information” shall mean any writings in addition to the
Preliminary Memorandum that the parties expressly agree in writing to treat as
part of the Disclosure Package.
 
“NASD” shall mean the National Association of Securities Dealers, Inc.
 
 “Regulation D” shall mean Regulation D under the Act.
 
“Regulation S” shall mean Regulation S under the Act.
 
“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended,
and the rules and regulations of the Commission promulgated thereunder.
 


 
[Signature page follows]
 

 
 

--------------------------------------------------------------------------------

 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement between the
Company and the several Initial Purchasers.
 
Very truly yours,
 


 


 


 
 
Texas Gas Transmission, LLC

 
 
By:
             /s/
 

 
 
Name:

 
 
Title:

 

 


Signature Page to Purchase Agreement
 



 
 

--------------------------------------------------------------------------------

 

The foregoing Agreement is hereby
 
confirmed and accepted as of the
 
date first above written.
 
 
Credit Suisse Securities (USA) LLC

 
By:
                    /s/
 

 
 
Name:

 
 
Title:

 
 
J.P. Morgan Securities Inc.

 
By:
                    /s/
 

 
 
Name:

 
 
Title:

 
Wachovia Capital Markets, LLC
By:                    /s/
 

 
 
Name:

 
 
Title:

 
For themselves and the other several Initial
Purchasers named in Schedule I to the
foregoing Agreement.

 

Signature Page to Purchase Agreement
 



 
 

--------------------------------------------------------------------------------

 


 

   



 
 

--------------------------------------------------------------------------------

 

SCHEDULE I
 
Initial Purchasers
Principal Amount of Securities to be Purchased
 
Credit Suisse Securities (USA) LLC
U.S.$83,334,000
J.P. Morgan Securities Inc.
 
U.S.$83,333,000
Wachovia Capital Markets, LLC
 
U.S.$83,333,000
   
Total
U.S. 250,000,000




 

Signature Page to Purchase Agreement
 



 
 

--------------------------------------------------------------------------------

 

SCHEDULE II
 
JURISDICTIONS OF QUALIFICATION
 
 
Name of Entity
 
 
Jurisdiction
of Formation
 
 
Jurisdictions
of Qualification
 
Texas Gas Transmission, LLC
Delaware
Louisiana, Texas, Arkansas, Mississippi, Tennessee, Kentucky, Indiana, Ohio and
Illinois



 

 

   



 
 

--------------------------------------------------------------------------------

 

SCHEDULE III


Pricing Term Sheet
March 24, 2008


ISSUER: Texas Gas Transmission, LLC
SECURITY:  5.50% Senior Notes Due 2013
SIZE:  $250,000,000
MATURITY:  April 1, 2013
PRICE TO PUBLIC:  99.619% ($249,047,500)
PAYMENT DATES:  April 1 and October 1
SPREAD TO BENCHMARK TREASURY:  +295 bps
BENCHMARK TREASURY:  2.75% due Feb. 28, 2013
BENCHMARK TREASURY YIELD:  2.638%
MAKE-WHOLE CALL:  T+ 50 bps
EXPECTED SETTLEMENT DATE:   March 27, 2008
CUSIP/ISIN:  882440AT7 /  US882440AT71
JOINT BOOK RUNNING MANAGERS: Credit Suisse Securities (USA) LLC, J.P. Morgan
Securities Inc., Wachovia Capital Markets, LLC


This communication is intended for the sole use of the person to whom it is
provided by the sender.


These securities have not been registered under the Securities Act of 1933, as
amended, and may only be sold to qualified institutional buyers pursuant to Rule
144A or pursuant to another applicable exemption from registration.


The information in this term sheet and the attached Capitalization table, as
adjusted for this offering, supplements the preliminary offering memorandum,
dated March 24, 2008 (the “Preliminary Memorandum”) of Texas Gas Transmission,
LLC (the “Company”) and supersedes the information in the Preliminary Memorandum
to the extent inconsistent with the information in the Preliminary
Memorandum.  This term sheet and the attached Capitalization table, as adjusted
for this offering, are qualified in their entirety by reference to the
Preliminary Memorandum.  Terms used herein but not defined herein shall have the
respective meanings as set forth in the Preliminary Memorandum.


ANY DISCLAIMERS OR OTHER NOTICES THAT MAY APPEAR BELOW ARE NOT APPLICABLE TO
THIS COMMUNICATION AND SHOULD BE DISREGARDED.  SUCH DISCLAIMERS OR OTHER NOTICES
WERE AUTOMATICALLY GENERATED AS A RESULT OF THIS COMMUNICATION BEING SENT VIA
BLOOMBERG OR ANOTHER EMAIL SYSTEM.

 

   



 
 

--------------------------------------------------------------------------------

 
